                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. ED CV 18-02584-JLS (DFM)                                      Date: August 22, 2019
    Title   Jose Luis Lopez Galindo v. David Cerecerez et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                      Nancy Boehme                                       Court Reporter
                       Deputy Clerk                                        Not Present
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause


       On June 21, 2019, the Court dismissed Plaintiff’s Second Amended Complaint with leave to
amend and ordered him to either file a Third Amended Complaint or voluntarily dismiss the case
within thirty-five (35) days. See Dkt. 10. Plaintiff did not do so. Accordingly, within twenty-one
(21) days of the date of this order, Plaintiff is ORDERED to show good cause in writing why
the Court should not dismiss this action for failure to prosecute. Plaintiff is expressly warned
that if he fails to file a timely response to this Order, the Court may recommend dismissal of
this action for lack of prosecution.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: nb
                                                                                             Page 1 of 1
